Citation Nr: 1030739	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  04-00 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for residuals of a head injury, 
to include scars, headaches, and a seizure disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to February 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.

In September 2004, the Veteran testified at a Travel Board 
hearing before a Veterans Law Judge who has since retired from 
the Board.  In July 2010, the Veteran testified at a video 
conference hearing before the undersigned Acting Veterans Law 
Judge.  Transcripts of these hearings are associated with the 
claims file.

In March 2007, September 2008, and June 2010, the Board remanded 
this case for further evidentiary development.  The requested 
development was completed, and the remand orders were 
substantially complied with.  The case has now been returned to 
the Board for further appellate action.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For the reasons explained below, the current appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran if further action is 
required.


REMAND

While further delay is regrettable, the Board observes that 
additional development is once again required prior to 
adjudicating the Veteran's claim.

The Veteran contends that he currently has scars, headaches, and 
a seizure disorder as a result of suffering head injuries during 
his active military service.  He has consistently alleged that he 
suffered a head injury during service (at some time between 1965 
and 1967) when he slipped off the back of a fire truck and 
slammed his head into a curb, knocking him unconscious and 
resulting in treatment at the Kincheloe Air Force Base Hospital 
for a bleeding head wound.  He has also described suffering other 
in-service head injuries, including from a piece of metal 
lacerating his scalp and a shrapnel injury to his left frontal 
area.  Additionally he reports that he had been hit with a 
baseball bat, and that something hit him on the head while fixing 
an airplane engine.  The Veteran also argues that he began to 
exhibit strange behavior (such as sleepwalking) and blackout-type 
seizures while still in service following his alleged head 
injury.

The Veteran's service treatment records show complaints of 
headaches in January 1968 and again in February 1968.  At his 
January 1969 service separation examination, his head was 
evaluated as normal.  On an accompanying January 1969 report of 
medical history, he denied any history of headache, head injury, 
epilepsy or fits, periods of unconsciousness, or sleep walking.  
Thereafter, one day prior to his service discharge in February 
1969, the Veteran complained of pain in the base of his neck, and 
it was noted that he had been involved in an automobile accident 
ten days prior (i.e., on February 3, 1969, five days after the 
completion of his service separation examination).

In this case, VA has made numerous attempts to obtain all 
available treatment records for the Veteran from the Kincheloe 
Air Force Base Hospital where the Veteran was allegedly treated 
in service for a head injury.  At present, it appears that a 
complete set of service treatment records has been associated 
with the claims file.

Following his discharge from service, the medical evidence of 
record reflects that the Veteran was involved in a serious 
automobile accident in 1985 or 1986 during which he was knocked 
unconscious and suffered a deep scalp laceration requiring 
stitches.  The medical evidence of record also reflects that the 
Veteran suffered his first medically diagnosed seizure in 
approximately 1990.  Furthermore, in an August 1995 private 
treatment record, it was noted that he had a reported history of 
head injuries at ages 6 and 12 with momentary loss of 
consciousness.

The Veteran underwent a VA epilepsy and narcolepsy examination in 
April 2008.  On that occasion, the examiner indicated his 
detailed review of the claims file.  It was noted that the 
Veteran had brought in a letter from his former wife that 
discussed her memories of the Veteran's in-service head injuries, 
as well as his blackouts.  (This note is not currently of record 
and should be associated with the claims file on remand.)  While 
he did not doubt that the Veteran had had some head injuries in 
the military, the examiner did not see anything documented that 
constituted a severe head injury.  Due to a lack of documentation 
regarding the Veteran's alleged blackouts in service as well as a 
serious head injury in service, the examiner concluded that he 
was not able to conclude that the Veteran's current seizure 
disorder was at least as likely as not due to something that 
happened during active service.

The Veteran also underwent a VA scars examination in April 2008.  
On that occasion, the examiner indicated her detailed review of 
the claims file.  The examination revealed one barely visible 
scar on the Veteran's right brow.  The examiner opined that this 
right forehead scar was less likely as not (less than 50/50 
probability) caused by or a result of a head injury sustained 
during active service, as there was no objective record of any 
in-service head injury.

As the evidence of record reflects the currently claimed 
residuals of a possible head injury, and because the service 
treatment records contain documentation of headaches as well as 
neck pain from a motor vehicle accident, the Veteran should now 
be afforded a VA traumatic brain injury examination with a 
medical opinion addressing whether his current symptomatology 
arose during service, is otherwise related to any incident of 
service, or is related to a preexisting disability that was 
permanently aggravated by service.  See 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).



Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
both VA and private, who have treated him 
for his claimed disability at any time.  
After securing any necessary release, the 
RO/AMC should request any records 
identified which are not duplicates of 
those contained in the claims file.  If any 
requested records are unavailable, then the 
file should be annotated as such and the 
Veteran should be so notified.

2.  Ask the Veteran to submit the note from 
his former wife which he presented to the 
examiner at his April 2008 VA epilepsy and 
narcolepsy examination.  If he cannot 
obtain this note, it should be suggested 
that he ask her to produce another note 
detailing the same recollections.

3.  Schedule the Veteran for a VA traumatic 
brain injury examination by a physician to 
determine the nature and extent of any 
residuals of a head injury (including 
scars, headaches, and a seizure disorder).

The examiner is to first opine whether the 
claimed residuals of a head injury clearly 
and unmistakably (very high probability) 
preexisted the Veteran's active service.

If any such residuals are found to have 
preexisted the Veteran's active service, 
then the examiner must further opine 
whether such preexisting residuals were 
aggravated by active service.  If 
aggravation is found, the examiner should 
attempt to note the baseline level of 
disability prior to the aggravation.

Finally, if the claimed residuals of a head 
injury are not found to have preexisted the 
Veteran's active service, then the examiner 
should state whether it is at least as 
likely as not that such residuals were 
caused by or related to any incident of his 
active service.

The claims file must be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  Any tests or studies 
deemed necessary should be conducted, and 
the results should be reported in detail.  
A complete rationale for all opinions 
expressed should be provided.

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

